Name: Commission Regulation (EEC) No 713/83 of 29 March 1983 amending Regulation (EEC) No 3016/78 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 3 . 83 Official Journal of the European Communities No L 83/25 COMMISSION REGULATION (EEC) No 713/83 of 29 March 1983 amending Regulation (EEC) No 3016/78 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, whereas Commission Regulation (EEC) No 3016/78 (*), as last amended by Regulation (EEC) No 2545/81 ( «), specifies how exchange rates are to be determined for conversion of sugar production levy amounts into national currencies ; whereas Regulation (EEC) No 1785/81 has introduced a new production levy system for sugar and for isoglucose ; whereas, in order to take account of this and ensure uniformity of application, the relevant provisions of Regulation (EEC) No 3016/78 should be adjusted so that there are common rules for sugar and isoglucose ; Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 221 /83 (4), and in particular Article 4 (3) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Point XIV of the Annex to Regulation (EEC) No 3016/78 is hereby replaced by the following : 'Amount concerned Conversion rate to be applied XIV. Production levies on sugar and isoglucose provided for in Article 28 of Regulation (EEC) No 1785/81 : (a) advance payments provided for in Articles 5 and 6 of Regulation (EEC) No 1443/82 0 (b) production levies provided for in Article 28 of Regulation (EEC) No 1785/81 Representative rate applicable on 1 April of the marketing year in question ; Representative rate applicable during the marketing year in question. If the rate is altered during this period the conversion rate to be applied shall be the average, calculated pro rata temporis, of the representative rates applicable during the marketing year. (&gt;) OJ No L 158 , 9 . 6. 1982, p. 17.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 177, 1 . 7 . 1981 , p. 4. 0 OJ No L 74, 18 . 3 . 1982, p. 1 . 0 OJ No L 106, 29 . 4 . 1977, p. 27. (4 OJ No L 27, 29 . 1 . 1983, p. 7. O OJ No L 359, 22. 12. 1978 , p . 11 . ( «) OJ No L 248, 1 . 9 . 1981 , p. 50. No L 83/26 Official Journal of the European Communities 30 . 3 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1983 . For the Commission Poul DALSAGER Member of the Commission